Citation Nr: 1442827	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-26 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Home Loan Eligibility Center in Winston-Salem, North Carolina


THE ISSUE

Entitlement to basic eligibility for VA home loan guaranty benefits.  


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The appellant served in the Army National Guard of Maryland from July 1994 to December 1998, with a prior period of inactive duty for training from April 1992 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision of the Department of Veterans Affairs (VA) Home Loan Eligibility Center in Winston-Salem, North Carolina.

This matter was previously before the Board in July 2012, at which time the claim was remanded to afford the Veteran a Travel Board hearing at the Regional Office.  However, as the appellant resides in Maryland, he is instead entitled to receive a Board hearing in Washington, D.C. (VA Central Office hearing).  See VA Form 9 (indicating that a hearing a local VA office is "not available at the Washington, DC, or Baltimore, MD, Regional Offices").  Therefore, the appellant was appropriately scheduled for a VA Central Office hearing in March 2013, which substantially complied with the Board's July 2012 remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a remand confers upon the appellant the right to substantial, but not strict, compliance with that order).  However, prior to the March 2013 hearing, he requested postponement of the hearing and specifically stated that he wanted the hearing to be held at a VA office located in Salisbury, Maryland.  See March 2013 statement.  Because Board hearings are not conducted in Salisbury, Maryland, in May 2013, he was again provided with notification that his hearing would be scheduled for July 2013 in Washington, D.C.  Importantly, the appellant was expressly advised that "[i]f you fail to appear for your scheduled hearing and no request for postponement has been received or granted, your case will be processed as though your request for a hearing had been withdrawn."  As the appellant did not contact VA concerning a request for postponement or did not otherwise show good cause for his failure to appear at the July 2013 hearing, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A certificate of eligibility for VA home loan benefits is granted to veterans who satisfy the basic entitlement criteria outlined in 38 U.S.C.A. §§ 3701 and 3702.  In order to ascertain whether the appellant has qualifying service in order to be considered a "veteran" for purposes of home loan benefits as defined by 
38 U.S.C.A. § 3701, a remand is necessary for additional development.  

Specifically, although there is a NGB Form 22 of record for the appellant's service in the Army National Guard of Maryland from July 1994 through December 1998 that was characterized as "GEN UNDER HONORABLE CONDITIONS" for "ACTS OR PATTERNS OF MISCONDUCT," the appellant stated that he also provided VA with a DD-214 recognizing honorable service.  See August 2011 statement (I refer you to the documents enclosed, which I had sent you, which you returned to me . . . [t]he DD Form 214 states Honorable Character of Service."  It is without question that any outstanding personnel records, including any DD Form 214s documenting honorable service, would be relevant to the appellant's claim for basic eligibility for home loan guaranty benefits.  Therefore, attempts should be made to obtain copies of all of the appellant's service personnel records and discharge papers.  

Accordingly, the case is REMANDED for the following actions:

1.  Verify all of the appellant's service and associate with the claims file all available service personnel records, including copies of his discharge papers (i.e. DD Form 214s, DD Form 215s, NGB Form 22s, etc.).   If such records are unavailable, the claims file should be clearly documented to that effect, and the appellant must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



